Exhibit 10.4

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND THE

OFFICE OF INSPECTOR GENERAL OF THE

OFFICE OF PERSONNEL MANAGEMENT

AND

MEDCO HEALTH SOLUTIONS, INC.

I. PREAMBLE

Medco Health Solutions, Inc. (Medco) hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General of the United States
Department of Health and Human Services (HHS-OIG) and the Office of Inspector
General of the United States Office of Personnel Management (OPM-OIG)
(collectively referred to as “OIG”) to promote compliance with the statutes,
regulations, and written directives of Medicare, Medicaid, all other Federal
health care programs (as defined in 42 U.S.C. § 1320a-7b(f)), and the Federal
Employees Health Benefits Program (FEHBP) administered under the Federal
Employees Health Benefits Act, 5 U.S.C. § 8901-8914 (all of which are
collectively referred to as “Covered Federal Programs”).

Contemporaneously with this CIA, Medco is entering into three Settlement
Agreements with the United States (collectively the “Settlement Agreements.”)
Medco represents that prior to the Effective Date of the CIA (as defined in
Section II. A below), Medco had established a voluntary compliance program (the
“Voluntary Compliance Program”) which included, among other things, the
appointment of a Compliance Officer, the appointment of a Compliance Committee,
the development and dissemination of a Code of Conduct, the establishment of a
toll-free number for employees to report potential violations of Covered Federal
Program requirements, the establishment of written policies and procedures,
screening measures for Ineligible Persons (as defined in Section III.G.I.a
below), regular training to all employees, including Covered Persons, concerning
Medco’s Code of Conduct, regular training to all employees, including Covered
Persons (as defined in Section II.C.3 below, and various training and auditing
programs.

Medco CIA

 

1



--------------------------------------------------------------------------------

Medco represents that its Voluntary Compliance Program is aimed at Medco’s goal
of promoting high ethical standards in the conduct of Medco’s business
practices. Medco agrees to continue the operation of its Voluntary Compliance
Program in accordance with the terms set forth below during the term of this
CIA. Medco may modify its Voluntary Compliance Program as appropriate (subject
to the terms of this CIA), but shall ensure that during the term of this CIA it
complies with the obligations of Medco set forth herein.

II. TERM AND SCOPE OF THE CIA

A. The period of the compliance obligations assumed by Medco under this CIA
shall be 5 years from the Effective Date of this CIA, unless otherwise
specified. The effective date shall be the date on which the final signatory of
this CIA executes this CIA (the “Effective Date”). Each one-year period,
beginning with the one-year period following the Effective Date, shall be
referred to as a “Reporting Period.”

B. Sections VII, IX, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Medco’s final Annual Report; or (2) any additional materials
submitted by Medco pursuant to OIG’s request, whichever is later.

C. The scope of this CIA shall be governed by the following definitions:

1. “Arrangements” shall mean every arrangement or transaction that involves,
directly or indirectly, the offer, payment, solicitation, or receipt of anything
of value; and is between Medco and any actual or potential source of health care
business or referrals to Medco or any actual or potential source of health care
business or referrals from Medco. The term “source” shall mean any physician,
contractor, vendor, or agent and the term “health care business or referrals”
shall be read to include referring, recommending, arranging for, ordering,
leasing, or purchasing of any good, facility, item, or service for which payment
may be made in whole or in part by a Covered Federal Program.

Medco CIA

 

2



--------------------------------------------------------------------------------

2. “Focus Arrangements” means all Arrangements:

a. Under which compensation or remuneration is received by Medco from or on
behalf of a pharmaceutical manufacturer, including but not limited to, rebates,
regardless of how categorized, market share incentives, commissions, fees under
products and services agreements, fees received for sales of utilization data
and administrative or management fees but specifically does not include purchase
discounts based upon invoiced purchase terms;

b. That are between Medco and a client where “client” shall mean any
governmental entity, employer, insurer, union or other entity that contracts
with Medco to provide or administer a pharmacy benefit for such plan and its
members or participants (hereinafter referred to as “Client Plans”); or

c. That are between Medco and a broker or other agent engaged by Medco to
perform services on its behalf.

3. “Covered Persons” includes:

a. all officers, directors, and employees of Medco;

b. all agents engaged by Medco to perform functions related to: (1) the
marketing of items or services reimbursable by Covered Federal Programs on
behalf of Medco; or (2) the negotiation, development, approval, management,
review or implementation of Medco’s Arrangements on behalf of Medco; and

c. all contractors or other persons engaged by Medco to provide pharmacy patient
services, where pharmacy patient services is defined as having direct patient
contact or processing of a prescription from receipt to shipping.

Medco CIA

 

3



--------------------------------------------------------------------------------

Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year.

4. “Covered Contractors” includes all contractors, who are not otherwise Covered
Persons, engaged by Medco to perform functions related to the negotiation,
development, approval, management, review or implementation of Medco’s
Arrangements on behalf of Medco.

5. “Relevant Covered Persons” means a Covered Person employed or engaged by
Medco who is involved with the negotiation, development, approval, management,
review or implementation of Medco’s Arrangements identified in Section II.C
above on behalf of Medco.

III. CORPORATE INTEGRITY OBLIGATIONS

Medco shall maintain a compliance program (the “Compliance Program”) that
includes the following elements:

A. Compliance Officer and Committee.

1. Compliance Officer. To the extent not already accomplished, within 90 days
after the Effective Date, Medco shall appoint an individual to serve as its
Compliance Officer and shall maintain a Compliance Officer for the term of the
CIA. The Compliance Officer shall be responsible for overseeing a staff that
develop and implement policies, procedures, and practices designed to ensure
compliance with the requirements set forth in this CIA and with Covered Federal
Program requirements. The Compliance Officer shall be a member of senior
management of Medco, shall make periodic (at least quarterly) reports regarding
compliance matters directly to the Audit Committee of the Board of Directors of
Medco and shall be authorized to report on such matters directly to the Board of
Directors at any time. The Compliance Officer shall not be or be subordinate to
the General Counsel or Chief Financial Officer. The Compliance Officer shall be
responsible for managing a compliance department that shall monitor the
day-to-day compliance activities engaged in by Medco as well as for any
reporting obligations created under this CIA.

Medco CIA

 

4



--------------------------------------------------------------------------------

Medco shall report to HHS-OIG, in writing, any changes in the identity of or any
material changes in the position description of the Compliance Officer, or any
actions or changes that would affect the Compliance Officer’s ability to perform
the duties necessary to meet the obligations in this CIA, within 15 days after
such a change.

2. Compliance Committee. To the extent not already accomplished, within 90 days
after the Effective Date, Medco shall appoint a Compliance Committee. The
Compliance Committee shall, at a minimum, include the Compliance Officer and
other members of senior management necessary to meet the requirements of this
CIA (e.g., senior executives of relevant departments, such as client and account
services, human resources, audit and operations, and legal). The Compliance
Officer shall chair the Compliance Committee and the Committee shall support the
Compliance Officer in fulfilling his/her responsibilities (e.g., shall assist in
the analysis of the organization’s risk areas and shall oversee monitoring of
internal and external audits and investigations).

Medco shall report to HHS-OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.

B. Written Standards.

1. Code of Conduct. To the extent not already accomplished, within 120 days
after the Effective Date, Medco shall distribute a written Code of Conduct to
all Covered Persons. Medco shall make the promotion of, and adherence to, the
Code of Conduct an element in evaluating the performance of all employees.
Distribution may include publishing the Code of Conduct on Medco’s intranet or
other internal web site available to all of its employees and Covered Persons.
If Medco uses such an electronic distribution method, it must notify the
individuals of the distribution of the Code of Conduct in that manner and it
must monitor the distribution to ensure that all appropriate individuals receive
the revised Code of Conduct. The Code of Conduct shall, at a minimum, set forth:

a. Medco’s commitment to full compliance with all Covered Federal Program
requirements, including its commitment to prepare and submit accurate claims
consistent with such requirements;

Medco CIA

 

5



--------------------------------------------------------------------------------

b. Medco’s requirement that all of its Covered Persons shall be expected to
comply with all applicable Covered Federal Program requirements and with Medco’s
own Policies and Procedures as implemented pursuant to this Section III.B
(including the requirements of this CIA);

c. the requirement that all of Medco’s Covered Persons shall be expected to
report to the Compliance Officer, or other appropriate individual designated by
Medco, suspected violations of any Covered Federal Program requirements or of
Medco’s own Policies and Procedures;

d. the possible consequences to both Medco and Covered Persons of failure to
comply with Covered Federal Program requirements and with Medco’s own Policies
and Procedures and the failure to report such noncompliance; and

e. the right of all individuals to use the Disclosure Program described in
Section III.F, and Medco’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to disclosures made
under the Disclosure Program.

Within 120 days after the Effective Date, each Covered Person shall certify, in
writing or electronically, that he or she has received, read, understood, and
shall abide by Medco’s Code of Conduct. New Covered Persons shall receive the
Code of Conduct and shall complete the required certification within 30 days
after becoming a Covered Person or within 90 days after the Effective Date,
whichever is later.

Medco shall make available to each Covered Contractor, either through a contract
attachment, posting on its web site or by other reasonable means, a copy of
Medco’s Code of Conduct, and shall confirm that the Covered Contractor has its
own comparable compliance program. Medco shall request that the Covered
Contractor make available a copy of the Medco Code of Conduct to its employees
and/or agents who it believes are reasonably expected to provide Covered
Contractor services to Medco for more than 160 hours each calendar year.

Medco CIA

 

6



--------------------------------------------------------------------------------

Medco shall periodically review the Code of Conduct to determine if revisions
are appropriate and shall make any necessary revisions based on such review. Any
materially revised Code of Conduct shall be distributed within 30 days after any
revisions are finalized. In the case of a material change to the Code of
Conduct, each Covered Person shall certify, in writing or electronically, that
he or she has received, read, understood, and shall abide by the revised Code of
Conduct within 30 days after the distribution of the materially revised Code of
Conduct.

2. Policies and Procedures. Within 120 days after the Effective Date, Medco
shall implement written policies and procedures regarding the operation of
Medco’s compliance program and its compliance with Covered Federal Program
requirements (collectively “Policies and Procedures”). At a minimum, the
Policies and Procedures shall address:

 

  a. the subjects relating to the Code of Conduct identified in Section III.B.l;

 

  b. 42 U.S.C. § 1320a-7b(b) (Anti-Kickback Statute); 42 U.S.C. § 1395nn (Stark
Law); 41 U.S.C. § 51 et seq. (Public Contract Anti- Kickback Act); 31 U.S.C. §§
3729-3733 (False Claims Act), 18 U.S.C. § 666 (Theft or Bribery Concerning
Programs Receiving Federal Funds); and the regulations and other guidance
documents related to these statutes, and business or financial arrangements or
contracts that generate unlawful Covered Federal Program business in violation
of any of these statutes;

 

  c. the requirements set forth in Section III.D (Compliance with the
Anti-Kickback Statute, the Public Contract Anti-Kickback Act, and Stark Law),
including but not limited to the Focus Arrangements Database (as defined in
section III.D.1.a below), the internal review and approval process, and the
tracking of remuneration to and from sources of health care business or
referrals;

To the extent not already accomplished, within 120 days after the Effective
Date, the relevant portions of the Policies and Procedures shall be distributed
to all Covered

Medco CIA

 

7



--------------------------------------------------------------------------------

Persons whose job functions relate to those Policies and Procedures. Appropriate
and knowledgeable staff shall be available to explain the Policies and
Procedures.

Distribution may include publishing the Policies and Procedures on Medco’s
intranet or other internal web site available to all of its employees and
Covered Persons. If Medco uses such an electronic distribution method, it must
notify the individuals of the distribution of the Policies and Procedures in
that manner and it must monitor the distribution to ensure that all appropriate
individuals receive the revised Policies and Procedures.

At least annually (and more frequently, if appropriate), Medco shall assess and
update as necessary the Policies and Procedures. Within 30 days after the
effective date of any material revisions, the relevant portions of any such
revised Policies and Procedures shall be distributed to all individuals whose
job functions relate to those Policies and Procedures at issue.

C. Training and Education.

Medco represents that prior to the Effective Date, Medco had established
compliance training programs for its Covered Persons and agrees that it shall
continue to conduct appropriate training programs that meet the requirements of
this CIA.

Medco represents that it provides training on a regular basis concerning a
variety of topics to its employees. The training required by this CIA need not
be separate and distinct from the regular training provided by Medco, but
instead may be integrated fully into such regular training provided, however,
that the training satisfies the requirements set forth in this CIA. The
Compliance Officer shall be responsible for determining how many of the hours of
regular training shall be credited toward the General and Arrangements Training
requirements set forth in this Section III.C.

To the extent that Medco has provided training that satisfies the General or
Arrangements Training requirements set forth below within one hundred eighty
(180) days prior to the Effective Date, the OIG shall credit that training for
purposes of satisfying Medco’s training obligations for the first Reporting
Period of the CIA. For purpose of the General Training requirements, if Medco
provided General Training that satisfies the requirements set forth in Section
III.C. 1 below to Covered Person within 180 days prior to the Effective Date,
Medco may satisfy its remaining General Training

Medco CIA

 

8



--------------------------------------------------------------------------------

obligation for the first Reporting Period by notifying those Covered Persons of
the fact that Medco entered a CIA and notifying them in detail of Medco’s
requirements and obligations under the CIA.

1. General Training. Within 120 days after the Effective Date, Medco shall
provide at least one hour of General Training to each Covered Person (the
“General Training”). This training, at a minimum, shall explain Medco’s:

 

  a. CIA requirements; and

 

  b. Medco’s Compliance Program (including the Code of Conduct and the Policies
and Procedures as they pertain to general compliance issues).

New Covered Persons shall receive the General Training described above within 30
days after becoming a Covered Person or within 90 days after the Effective Date,
whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
annually.

2. Arrangements Training. Within 120 days after the Effective Date, each
Relevant Covered Person shall receive at least three hours of Arrangements
Training, in addition to the General Training required above. The Arrangements
Training shall include a discussion of:

 

  a. Arrangements that potentially implicate the Anti-Kickback Statute, the
Stark Law, or the Public Contract Anti-Kickback Act, as well as the regulations
and other guidance documents related to these statutes;

 

  b. Medco’s policies, procedures, and other requirements relating to
Arrangements, including but not limited to the Focus Arrangements Database, the
internal review and approval process, and the tracking of remuneration to and
from sources of health care business or referrals required by Section III.D of
this CIA;

 

  c. the personal obligation of each Relevant Covered Person to know the
applicable legal requirements and Medco’s Policies and Procedures;

Medco CIA

 

9



--------------------------------------------------------------------------------

  d. the legal sanctions under the Anti-Kickback Statute, the Public Contract
Anti-Kickback Act, and the Stark Law; and

 

  e. examples of violations of the Anti-Kickback Statute, the Public Contract
Anti-Kickback Act, and the Stark Law.

New Relevant Covered Persons shall receive this training within 30 days after
the beginning of their employment or becoming Relevant Covered Persons, or
within 90 days after the Effective Date, whichever is later. (To the extent a
Relevant Covered Person is on a leave of absence when the training is provided,
such Relevant Covered Person shall receive the Arrangements Training within 30
days after the conclusion of the leave of absence.) A Medco employee who has
completed the Arrangements Training shall review a new Relevant Covered Person’s
work until such time as the new Relevant Covered Person completes his or her
Arrangements Training.

After receiving the initial Arrangements Training described in this Section,
each Relevant Covered Person shall receive at least two hours of Arrangements
Training annually.

3. Certification. Each individual who is required to attend training shall
certify, in writing, or in electronic form, if applicable, that he or she has
received the required training. The certification shall specify the type of
training received and the date received. The Compliance Officer (or designee)
shall retain the certifications, along with all course materials. These
certifications shall be made available to OIG, upon request.

4. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.

5. Update of Training. Medco shall annually review the training, and, where
appropriate, update the training to reflect changes in Covered Federal Program
requirements, any issues discovered during internal audits or the Focus
Arrangements Review, Unallowable Cost Review if applicable, and any other
relevant information.

6. Computer-based Training. Medco may provide the training required under this
CIA through appropriate computer-based training approaches. In that event, all
applicable references to “hours” in this Section shall mean “normative hours” as
that term is used in the computer-based training industry. If Medco chooses to
provide computer-based training, it shall make available appropriately qualified
and knowledgeable staff or trainers to answer questions or provide additional
information to the individuals receiving such training.

Medco CIA

 

10



--------------------------------------------------------------------------------

D. Compliance with the Anti-Kickback Statute, the Public Contract Anti-Kickback
Act, and Stark Law.

1. Arrangements Procedures. Within 90 days after the Effective Date, Medco shall
create procedures reasonably designed to ensure that each existing and new or
renewed Arrangement does not violate the Anti-Kickback Statute, the Stark Law,
and/or the Public Contract Anti-Kickback Act, or the regulations, directives,
and guidance related to these statutes (“Arrangements Procedures”). These
procedures shall include the following:

 

  a. creating and maintaining a database of all existing and new or renewed
Focus Arrangements that shall contain the information specified in Appendix A
(“Focus Arrangements Database”);

 

  b. tracking remuneration to and from all parties to each Focus Arrangement;

 

  c. tracking service and activity logs to ensure that parties to the Focus
Arrangements are performing the services required under the applicable Focus
Arrangement(s) (if applicable);

 

  d. monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the applicable Focus Arrangement(s) (if applicable);

 

  e. establishing and implementing a written review and approval process, where
applicable, for all Arrangements, including but not limited to a legal review of
Focus Arrangements by counsel with expertise in the Anti-Kickback Statute, the
Public Contract Anti-Kickback Act, and Stark Law, and appropriate documentation
of all internal controls, the purpose of which is to ensure that all new and
existing or renewed Focus Arrangements do not violate the Anti-Kickback Statute,
the Public Contract Anti-Kickback Act, and Stark Law;

Medco CIA

 

11



--------------------------------------------------------------------------------

  f. requiring the Compliance Officer to review the Focus Arrangements Database,
the internal review and approval process, and other Arrangements Procedures on
at least a quarterly basis and to provide a report on the results of such review
to the Compliance Committee; and

 

  g. implementing effective responses when suspected violations of the
Anti-Kickback Statute, the Public Contract Anti-Kickback Act, and Stark Law are
discovered, including disclosing Reportable Events and quantifying and repaying
Overpayments pursuant to Section III.I (Reporting) when appropriate.

2. New or Renewed Focus Arrangements. Prior to entering into new Focus
Arrangements or any amendment to an existing Focus Arrangement in which new
terms and conditions (other than pricing terms and renewal dates) are negotiated
and documented, in addition to complying with the Arrangements Procedures set
forth above, Medco shall comply with the following requirements (Focus
Arrangements Requirements):

 

  a. Ensure that each Focus Arrangement is set forth in writing and signed by
Medco and the other parties to the Focus Arrangement;

 

  b. Include in the written agreement a requirement that all individuals
employed or engaged by the other parties and who meet the definition of Covered
Persons shall comply with Medco’s Compliance Program, including the training
related to the Anti-Kickback Statute, the Public Contract Anti-Kickback Act, and
the Stark Law. Additionally, Medco shall provide each party to the Focus
Arrangement with access to its Code of Conduct and Policies and Procedures
related to the Anti-Kickback Statute, the Public Contract Anti-Kickback Act, and
the Stark Law; and

 

  c. Include in the written agreement a statement by the parties to the Focus
Arrangement that the parties shall not violate the Anti-Kickback Statute, the
Public Contract Anti-Kickback Act, and the Stark Law with respect to the
performance of the Focus Arrangement.

Medco CIA

 

12



--------------------------------------------------------------------------------

3. Records Retention and Access. Medco shall retain and make available to OIG,
upon request, the Focus Arrangements Database, all supporting documentation of
the Focus Arrangements subject to this Section III.D and, to the extent
available, all non-privileged communications related to the Focus Arrangements
and the actual performance of the duties under the Focus Arrangements.

E. Review Procedures.

1. General Description:

 

  a. Engagement of Independent Review Organization. Within 120 days after the
Effective Date, Medco shall engage an individual or entity (or entities), such
as an accounting, auditing, law or consulting firm (hereinafter “Independent
Review Organization” or “IRO”), to perform the following reviews: (i) a review
to assist Medco in assessing its compliance with the obligations pursuant to
Section III.D of this CIA (Focus Arrangements Review), and (ii) if applicable, a
review to analyze whether Medco sought payment for certain unallowable costs
(Unallowable Cost Review). The IRO engaged by Medco to perform the Unallowable
Costs Review shall have expertise in the cost reporting requirements applicable
to Medco and in the general requirements of the Covered Federal Program(s) from
which Medco seeks reimbursement.

Each IRO shall assess, along with Medco, whether it can perform the IRO review
in a professionally independent and/or objective fashion, as appropriate to the
nature of the engagement, taking into account any other business relationships
or other engagements that may exist. The engagement of the IRO for the Focus
Arrangements Review shall not be deemed to create an attorney-client
relationship between Medco and the IRO. The other applicable requirements
relating to the IRO(s) are outlined in Appendix B to this CIA, which is
incorporated by reference.

Medco CIA

 

13



--------------------------------------------------------------------------------

  b. Frequency of Focus Arrangements Review. The Focus Arrangements Review shall
be performed annually and shall cover each of the Reporting Periods. The IRO(s)
shall perform all components of each annual Focus Arrangements Review.

 

  c. Frequency of Unallowable Cost Review. If applicable, the IRO shall perform
the Unallowable Cost Review for the first Reporting Period.

 

  d. Retention of Records. The IRO and Medco shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Medco) related to the
Focus Arrangement Reviews and Unallowable Cost Reviews (if applicable) for a
period of six years after the Effective Date.

 

  e. Responsibilities and Liabilities. Nothing in this Section III.E affects
Medco’s responsibilities or liabilities under any criminal, civil, or
administrative laws or regulations applicable to any Covered Federal Program,
including, but not limited to, the Anti-Kickback Statute, the Public Contract
Anti-Kickback Act, and/or the Stark Law.

2. Focus Arrangements Review. The IRO shall perform a review to assess whether
Medco is complying with the Arrangements Procedures and Focus Arrangements
Requirements required by Sections III.D.1 and III.D.2 of this CIA. The Focus
Arrangements Review shall consist of the IRO randomly selecting a sample of 25
Focus Arrangements that were entered into or renewed during the Reporting
Period. The IRO shall assess whether Medco has implemented the Arrangements
Procedures and, for each selected Focus Arrangement, the IRO shall assess
whether Medco has complied with the Arrangements Procedures and Focus
Arrangements Requirements specifically with respect to that Focus Arrangement.

The IRO’s assessment of the Focus Arrangements sample shall include, but is not
limited to (a) verifying that the Focus Arrangement is listed in the Focus
Arrangements Database; (b) verifying that the Focus Arrangement was subject to
the internal review and approval process (including both a legal and business
review) and obtained the necessary approvals and that such review and approval
is appropriately

Medco CIA

 

14



--------------------------------------------------------------------------------

documented; (c) verifying that the remuneration related to the Focus Arrangement
is properly tracked; (d) verifying that the service and activity logs are
properly completed and reviewed (if applicable); (e) verifying that leased
space, medical supplies, medical devices, and equipment, and other patient care
items are properly monitored (if applicable); (f) verifying that the Compliance
Officer is reviewing the Focus Arrangements Database, the internal review and
approval process, and other Arrangements Procedures on a quarterly basis and
reporting the results of such review to the Compliance Committee; (g) verifying
that effective responses are being implemented when violations of the
Anti-Kickback Statute, the Public Contract Anti-Kickback Act, and Stark Law are
discovered; and (h) verifying that Medco has met the requirements of Section
III.D.2.

3. Focus Arrangements Review Report. The IRO shall prepare a report based upon
the Focus Arrangements Review performed (“Focus Arrangements Review Report”).
The Focus Arrangements Review Report shall include the IRO’s findings with
respect to (a) whether Medco has generally implemented the Arrangements
Procedures described in Section III.D.I; and (b) specific findings as to whether
Medco has complied with the Arrangements Procedures and Focus Arrangements
Requirements with respect to each of the randomly selected Focus Arrangements
reviewed by the IRO. In addition, the Focus Arrangements Review Report shall
include any observations, findings and recommendations on possible improvements
to Medco’s policies, procedures, and systems in place to ensure that all Focus
Arrangements do not violate the Anti-Kickback Statute, the Public Contract
Anti-Kickback Act, and Stark Law.

4. Unallowable Cost Review. If applicable, the IRO shall conduct a review of
Medco’s compliance with the unallowable cost provisions of the Settlement
Agreements. The IRO shall determine whether Medco has complied with its
obligations not to charge to, or otherwise seek payment from, Federal or State
payors for unallowable costs (as defined in the Settlement Agreements) and its
obligation to identify to applicable Federal or State payors any unallowable
costs included in payments previously sought from the United States, or any
State Medicaid program. This unallowable cost analysis shall include, but not be
limited to, payments sought in any cost reports, cost statements, information
reports, or payment requests already submitted by Medco or any affiliates. To
the extent that such cost reports, cost statements, information reports, or
payment requests, even if already settled, have been adjusted to account for the
effect of the inclusion of the unallowable costs, the IRO shall determine if
such adjustments were proper. In making this determination, the IRO may need to
review cost reports and/or financial statements from the year in which the
Settlement Agreement were executed, as well as from previous years.

Medco CIA

 

15



--------------------------------------------------------------------------------

5. Unallowable Cost Review Report. If applicable, the IRO shall prepare a report
based upon the Unallowable Cost Review performed. The Unallowable Cost Review
Report shall include the IRO’s findings and supporting rationale regarding the
Unallowable Costs Review and whether Medco has complied with its obligation not
to charge to, or otherwise seek payment from, Federal or State payers for
unallowable costs (as defined in the Settlement Agreements) and its obligation
to identify to applicable Federal or State payors any unallowable costs included
in payments previously sought from such payor.

6. Validation Review. In the event HHS-OIG has reason to believe that:
(a) Medco’s Focus Arrangements Review or Unallowable Cost Review fails to
conform to the requirements of this Agreement; or (b) the IRO’s findings or the
Focus Arrangements Review or Unallowable Cost Review results are inaccurate,
HHS-OIG may, at its sole discretion, conduct its own review to determine whether
the Focus Arrangements Review or Unallowable Cost Review complied with the
requirements of the Agreement and/or the findings or Focus Arrangements Review
or Unallowable Cost Review results are inaccurate (Validation Review). Medco
shall pay for the reasonable cost of any such review performed by HHS-OIG or any
of its designated agents. Any Validation Review of Reports submitted as part of
Medco’s final Annual Report must be initiated no later than one year after
Medco’s final submission (as described in Section II) is received by OIG.

Prior to initiating a Validation Review, HHS-OIG shall notify Medco of its
intent to do so and provide a written explanation of why HHS-OIG believes such a
review is necessary. To resolve any concerns raised by HHS-OIG, Medco may
request a meeting with HHS-OIG to: (a) discuss the results of any Focus
Arrangements Review or Unallowable Cost Review submissions or findings;
(b) present any additional information to clarify the results of the Focus
Arrangements Review or Unallowable Cost Review or to correct the inaccuracy of
the Focus Arrangements Review or Unallowable Cost Review; and/or (c) propose
alternatives to the proposed Validation Review. Medco agrees to provide any
additional information as may be requested by HHS-OIG under this Section in an
expedited manner. HHS-OIG will attempt in good faith to resolve any Focus
Arrangements Review or Unallowable Cost Review issues with Medco prior to
conducting a Validation Review. However, the final determination as to whether
or not to proceed with a Validation Review shall be made at the sole discretion
of HHS-OIG.

Medco CIA

 

16



--------------------------------------------------------------------------------

7. Independence/Objectivity Certification. The IRO shall include in its
report(s) to Medco a certification or sworn affidavit that it has evaluated its
professional independence and/or objectivity, as appropriate to the nature of
the engagement, with regard to the Focus Arrangements Review or Unallowable Cost
Review and that it has concluded that it is, in fact, independent and/or
objective.

F. Disclosure Program.

Medco represents that it has established and shall continue to maintain a
Disclosure Program that includes a mechanism (e.g., a toll-free compliance
telephone line) to enable individuals to disclose, to the Compliance Officer or
some other person who is not in the disclosing individual’s chain of command,
any identified issues or questions associated with Medco’s policies, conduct,
practices, or procedures with respect to a Covered Federal Program believed by
the individual to be a potential violation of criminal, civil, or administrative
law. Medco shall continue to appropriately publicize the existence of the
disclosure mechanism (e.g., via periodic e-mails to employees or by posting the
information in prominent common areas, including on Medco’s intranet or internal
website available to all employees).

The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. Upon receipt of a disclosure
associated with Medco’s policies, conduct, practices or procedures with respect
to any Covered Federal Program (each a “Disclosure”), the Compliance Officer (or
designee) shall gather all relevant information from the disclosing individual.
The Compliance Officer (or designee) shall make a preliminary, good faith
inquiry into the allegations set forth in every disclosure to ensure that he or
she has obtained all of the information necessary to determine whether a further
review should be conducted. For any Disclosure that is sufficiently specific so
that it reasonably: (1) permits a determination of the appropriateness of the
alleged improper practice; and (2) provides an opportunity for taking corrective
action, Medco shall conduct an internal review of the allegations set forth in
the disclosure and ensure that proper follow-up is conducted.

Medco CIA

 

17



--------------------------------------------------------------------------------

The Compliance Officer (or designee) shall maintain a disclosure log, which
shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews. The disclosure log
shall be made available to OIG upon request.

G. Ineligible Persons.

1. Definitions. For purposes of this CIA:

 

  a. an “Ineligible Person” shall include an individual or entity who:

i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Covered Federal Programs or in Federal procurement or
nonprocurement programs; or

ii. has been convicted of a criminal offense that falls within the ambit of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.

 

  b. “Exclusion Lists” include:

i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and

ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov).

 

  c. “Screened Persons” include:

i. prospective and current owners (other than shareholders who: (A) have an
ownership interest of less than 5%; and (B) acquired the ownership interest
through public trading);

Medco CIA

 

18



--------------------------------------------------------------------------------

ii. prospective and current Covered Persons; and

iii. prospective and current Covered Contractors.

2. Screening Requirements. Medco shall ensure that all Screened Persons are not
Ineligible Persons, by implementing the following screening requirements.

 

  a. Medco shall screen or cause to be screened all Screened Persons against the
Exclusion Lists prior to engaging their services and, as part of the hiring or
contracting process, shall require Screened Persons to disclose whether they are
Ineligible Persons.

 

  b. Medco shall screen all Screened Persons against the Exclusion Lists within
90 days of the Effective Date and on an annual basis thereafter.

 

  c. Medco shall implement a policy requiring all Screened Persons to disclose
immediately to Medco any debarment, exclusion, suspension, or other event that
makes that person an Ineligible Person.

Nothing in this Section affects the responsibility of (or liability for) Medco
to refrain from billing Covered Federal Programs for items or services
furnished, ordered, or prescribed by an Ineligible Person.

3. Removal Requirement. If Medco has actual notice that a Screened Person has
become an Ineligible Person, Medco shall remove such person from responsibility
for, or involvement with, Medco’s business operations related to the Covered
Federal Programs and shall remove such person from any position for which the
Screened Person’s compensation or the items or services furnished, ordered, or
prescribed by the Screened Person are paid in whole or part, directly or
indirectly, by Covered Federal Programs or otherwise with Federal funds at least
until such time as the Screened Person is reinstated into participation in the
Covered Federal Programs.

4. Pending Charges and Proposed Exclusions or Debarments. If Medco has actual
notice that a Screened Person is charged with a criminal offense that falls
within the ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(l)-(3), or 5 U.S.C. §
8902a or is

Medco CIA

 

19



--------------------------------------------------------------------------------

proposed for exclusion, suspension, or debarment during his or her employment or
contract term, Medco shall take all appropriate actions to ensure that the
responsibilities of that Screened Person have not and shall not adversely affect
the quality of care rendered to any beneficiary, patient, or resident, or the
accuracy of any claims submitted to any Covered Federal Program.

H. Notification of Government Investigation or Legal Proceedings.

Within 30 days after discovery by senior management at Medco’s corporate
headquarters in New Jersey, Medco shall notify OIG, in writing, of any ongoing
investigation or legal proceeding known to Medco conducted or brought by a
governmental entity or its agents involving an allegation that Medco has
committed a crime or has engaged in fraudulent activities in the United States
(including the United States, the District of Columbia, and the territories and
possessions of the United States). This notification shall include a description
of the allegation, the identity of the investigating or prosecuting agency, and
the status of such investigation or legal proceeding. Medco shall also provide
written notice to OIG within 30 days after the resolution of the matter, and
shall provide OIG with a description of the findings and/or results of the
investigation or proceedings, if any.

I. Reporting.

1. Overpayments.

 

  a. Definition of Overpayments. For purposes of this CIA, an “Overpayment”
shall mean the amount of money Medco has received from a Covered Federal Program
in excess of the amount due and payable under any Covered Federal Program
requirements.

 

  b. Reporting of Overpayments. If, at any time, Medco identifies or learns of
any Overpayment, Medco shall notify the payor (e.g., Medicare fiscal
intermediary or carrier or FEHBP carrier) within 30 days after identification of
the Overpayment and take remedial steps within 60 days after identification (or
such additional time as may be agreed to by the payor) to correct the problem,
including preventing the underlying problem and the Overpayment from recurring.
Also, within 30 days after identification of the Overpayment, Medco shall

Medco CIA

 

20



--------------------------------------------------------------------------------

repay the Overpayment to the appropriate payor to the extent such Overpayment
has been quantified. If not yet quantified, within 30 days after identification,
Medco shall notify the payor of its efforts to quantify the Overpayment amount
along with a schedule of when such work is expected to be completed.
Notification and repayment to the payor shall be done in accordance with the
payer’s policies, and, for Medicare contractors, shall include the information
contained on the Overpayment Refund Form, provided as Appendix C to this CIA.
Notwithstanding the above, notification and repayment of any Overpayment amount
that routinely is reconciled or adjusted pursuant to: (1) policies and
procedures established by the payor; (2) regulations established pursuant to
Medicare D; or (3) contracts between Medco and the payor should be handled in
accordance with such policies, procedures, regulations, or contracts (as
applicable).

2. Reportable Events.

 

  a. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:

i. a substantial Overpayment; or

ii. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Covered Federal
Program for which penalties or exclusion or debarment may be authorized.

A Reportable Event may be the result of an isolated event or a series of
occurrences.

 

  b. Reporting of Reportable Events. If Medco determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Medco shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists. The report to OIG shall include the following
information:

Medco CIA

 

21



--------------------------------------------------------------------------------

i. If the Reportable Event results in an Overpayment, the report to OIG shall be
made at the same time as the notification to the payor required in Section
III.I.1, and shall include all of the information on the Overpayment Refund
Form, as well as:

(A) the payer’s name, address, and contact person to whom the Overpayment was
sent; and

(B) the date of the check and identification number (or electronic transaction
number) by which the Overpayment was repaid/refunded;

ii. a complete description of the Reportable Event, including the relevant
facts, persons involved, and legal and Covered Federal Program authorities
implicated;

iii. a description of Medco’s actions taken to correct the Reportable Event; and

iv. any further steps Medco plans to take to address the Reportable Event and
prevent it from recurring.

IV. NEW BUSINESS UNITS OR LOCATIONS

In the event that, after the Effective Date, Medco changes locations or sells,
closes, purchases, or establishes a new business unit or location related to the
furnishing of items or services that may be reimbursed by Covered Federal
Programs, Medco shall notify OIG of this fact as soon as possible, but no later
than within 30 days after the date of change of location, sale, closure,
purchase, or establishment. This notification shall include the address of the
new business unit or location, phone number, fax number, Medicare provider
number, provider identification number and/or supplier number, and the
corresponding contractor’s name and address that has issued each Medicare
number. Each new business unit or location shall be subject to all the
requirements of this CIA.

Medco CIA

 

22



--------------------------------------------------------------------------------

V. IMPLEMENTATION AND ANNUAL REPORTS

A. Implementation Report. Within 150 days after the Effective Date, Medco shall
submit a written report to OIG summarizing the status of its implementation of
the requirements of this CIA (Implementation Report). The Implementation Report
shall, at a minimum, include:

1. the name, address, phone number, and position description of the Compliance
Officer required by Section III. A, and a summary of other noncompliance job
responsibilities the Compliance Officer may have;

2. the names and positions of the members of the Compliance Committee required
by Section III.A;

3. a copy of Medco’s Code of Conduct required by Section III.B.l;

4. a copy of all Policies and Procedures required by Section III.B.2;

5. the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.l, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);

6. the following information regarding each type of training required by Section
III.C:

 

  a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions;

 

  b. the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.

A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.

Medco CIA

 

23



--------------------------------------------------------------------------------

7. a description of the Focus Arrangements Database required by Section
III.D.1.a;

8. a description of the internal review and approval process required by Section
III.D.l.e;

9. a description of the tracking and monitoring procedures and other
Arrangements Procedures required by Section III.D.l;

10. a description of the Disclosure Program required by Section III.F;

11. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) a summary and description
of any and all current and prior engagements and agreements between Medco and
the IRQ; and (d) the proposed start and completion dates of the Focus
Arrangements Review and Unallowable Costs Review, if applicable;

12. a certification from the IRO regarding its professional independence and/or
objectivity with respect to Medco;

13. a description of the process by which Medco fulfills the requirements of
Section III.G regarding Ineligible Persons;

14. the name, title, and responsibilities of any Screened Person who is
determined to be an Ineligible Person under Section III.G; the actions taken in
response to the screening and removal obligations set forth in Section III.G;
and the actions taken to identify, quantify, and repay any overpayments to
Covered Federal Programs relating to items or services furnished, ordered or
prescribed by an Ineligible Person;

15. to the extent not already provided to OIG, a list of all of Medco’s
locations (including locations and mailing addresses); the corresponding name
under which each location is doing business; the corresponding phone numbers and
fax numbers; each location’s Medicare provider number(s), provider
identification number(s), and/or supplier number(s), if applicable; and the name
and address of each Medicare contractor to which Medco currently submits claims;

Medco CIA

 

24



--------------------------------------------------------------------------------

16. to the extent not already provided to OIG, a description of Medco’s
corporate structure, including identification of any parent and sister
companies, subsidiaries, and their respective lines of business; and

17. the certifications required by Section V.C.

B. Annual Reports. Medco shall submit to OIG annually a report with respect to
the status of, and findings regarding, Medco’s compliance activities for each of
the five Reporting Periods (Annual Report).

Each Annual Report shall include, at a minimum:

1. any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer and any change in the membership of
the Compliance Committee described in Section III.A;

2. a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy) and copies of any compliance-related Policies and
Procedures;

3. the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.l, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);

4. a summary of the steps taken to comply with the provisions of Section III.B.l
pertaining to Covered Contractors and the results of those steps, including
identification of any instances in which Medco was unable to confirm that a
Covered Contractor has a comparable compliance program

5. the following information regarding each type of training required by Section
III.C:

 

  a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions;

Medco CIA

 

25



--------------------------------------------------------------------------------

  b. the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.

A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.

6. a description of any changes to the Focus Arrangements Database required by
Section III.D.l.a;

7. a description of any changes to the internal review and approval process
required by Section III.D.l.e;

8. a description of any changes to the tracking and monitoring procedures and
other Arrangements Procedures required by Section III.D.l;

9. a complete copy of all reports prepared pursuant to Section III.E, along with
a copy of the IRO’s engagement letter (if applicable);

10. Medco’s response and corrective action plan(s) related to any issues raised
by the reports prepared pursuant to Section III.E;

11. a summary and description of any and all current and prior engagements and
agreements between Medco and the IRO, if different from what was submitted as
part of the Implementation Report;

12. a certification from the IRO regarding its professional independence and/or
objectivity with respect to Medco;

13. a summary of Reportable Events (as defined in Section III.I) identified
during the Reporting Period and the status of any corrective and preventative
action relating to all such Reportable Events;

14. a report of the aggregate Overpayments, if any, that Medco has received and
that have been returned to the Covered Federal Programs. Overpayment amounts
shall be broken down into the following categories, as applicable to Medco:
Medicare, Medicaid (report each applicable state separately, if applicable),
FEHBP, and

Medco CIA

 

26



--------------------------------------------------------------------------------

other Covered Federal Programs. Overpayment amounts that are routinely
reconciled or adjusted pursuant to policies and procedures established by the
payor do not need to be included in this aggregate Overpayment report;

15. a summary of the Disclosures in the Disclosure log required by Section III.F
that: (a) relate to Covered Federal Programs; (b) allege abuse or neglect of
patients; or (c) involve allegations of conduct that may involve illegal
remunerations or inappropriate referrals in violation of the Anti-Kickback
Statute, the Public Contract Anti- Kickback Act, or Stark law;

16. any changes to the process by which Medco fulfills the requirements of
Section III.G regarding Ineligible Persons;

17. the name, title, and responsibilities of any Screened Person who is
determined to be an Ineligible Person under Section III.G; the actions taken by
Medco in response to the screening and removal obligations set forth in Section
III.G; and the actions taken to identify, quantify, and repay any overpayments
from Covered Federal Programs received by Medco relating to items or services
relating to items or services furnished, ordered or prescribed by an Ineligible
Person;

18. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.H. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;

19. a description of all changes to the most recently provided list of Medco’s
locations (including addresses) as required by Section V.A.15; the corresponding
name under which each location is doing business; the corresponding phone
numbers and fax numbers; each location’s Medicare provider number(s), provider
identification number(s), and/or supplier number(s); and the name and address of
each Medicare contractor to which Medco currently submits claims; and

20. the certifications required by Section V.C.

The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

Medco CIA

 

27



--------------------------------------------------------------------------------

C. Certifications. The Implementation Report and Annual Reports shall include a
certification by the Compliance Officer that:

1. to the best of his or her knowledge, except as otherwise described in the
applicable report, Medco is in compliance with all of the requirements of this
CIA;

2. to the best of his or her knowledge, Medco has implemented procedures
reasonably designed to ensure that all Arrangements do not violate the
Anti-Kickback Statute, the Public Contract Anti-Kickback Act, and Stark Law,
including the Arrangements Procedures required in Section III.D of the CIA;

3. to the best of his or her knowledge, Medco has fulfilled the requirements for
New and Renewed Focus Arrangements under Section III.D.2 of the CIA;

4. he or she has reviewed the Report and has made reasonable inquiry regarding
its content and believes that the information in the Report is accurate and
truthful; and

5. if applicable, Medco has complied with its obligations under the Settlement
Agreement: (a) not to resubmit to any Covered Federal Program payers any
previously denied claims related to the Covered Conduct addressed in the
Settlement Agreement, and not to appeal any such denials of claims; (b) not to
charge to or otherwise seek payment from Federal or State payers for unallowable
costs (as defined in the Settlement Agreement); and (c) to identify and adjust
any past charges or claims for unallowable costs.

D. Designation of Information. Medco shall clearly identify any portions of its
submissions that it believes are trade secrets, or information that is
commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Medco shall refrain from identifying any information as exempt
from disclosure if that information does not meet the criteria for exemption
from disclosure under FOIA.

Medco CIA

 

28



--------------------------------------------------------------------------------

VI. NOTIFICATIONS AND SUBMISSION OF REPORTS

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

HHS-OIG:

Administrative and Civil Remedies Branch

Office of Counsel to the Inspector General

Office of Inspector General

U.S. Department of Health and Human Services

Cohen Building, Room 5527

330 Independence Avenue, S.W.

Washington, DC 20201

Telephone: 202.619.2078

Facsimile: 202.205.0604

OPM-OIG:

Debarring Official

Office of Inspector General

U.S. Office of Personnel Management

1900 E Street NW, Room 6400

Washington, DC 20415-1100

Telephone: (202) 606-1200

Facsimile: (202) 606-2153

Medco:

Dan Walden

Medco Health Solutions

100 Parsons Pond Drive mail stop B3-MS1

Franklin Lakes, NJ 07417

Telephone: (201) 269-5240

Facsimile:  (201) 269-2910

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal

Medco CIA

 

29



--------------------------------------------------------------------------------

facsimile confirmation sheets do not constitute proof of receipt. In addition to
sending notifications and correspondence to the Medco contact specified above,
the OIG will endeavor to also provide copies of all notifications and
correspondence to Medco’s General Counsel at the address specified above.

VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Medco’s books, records, and other documents and supporting materials
and/or conduct on-site reviews of any of Medco’s locations for the purpose of
verifying and evaluating: (a) Medco’s compliance with the terms of this CIA; and
(b) Medco’s compliance with the requirements of the Covered Federal Programs in
which it participates. The documentation described above shall be made available
by Medco to OIG or its duly authorized representative(s) at all reasonable times
for inspection, audit, or reproduction.

Furthermore, for purposes of this provision, OIG or its duly authorized
representative(s) may interview any of Medco’s employees, contractors, or agents
who consent to be interviewed at the individual’s place of business during
normal business hours or at such other place and time as may be mutually agreed
upon between the individual and OIG. Medco shall assist OIG or its duly
authorized representative(s) in contacting and arranging interviews with such
individuals upon OIG’s request. Medco’s employees may elect to be interviewed
with or without a representative of Medco present.

VIII. DOCUMENT AND RECORD RETENTION

Medco shall maintain for inspection all documents and records relating to
reimbursement from the Covered Federal Programs, or to compliance with this CIA,
for six years from the Effective Date (or longer if otherwise required by law).

IX. DISCLOSURES

A. Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, HHS-OIG
shall make a reasonable effort to notify Medco prior to any release by HHS-OIG
of information submitted by Medco pursuant to its obligations under this CIA and
identified upon submission by Medco as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Medco shall have the rights set forth at 45
C.F.R. § 5.65(d).

Medco CIA

 

30



--------------------------------------------------------------------------------

B. Consistent with OPM’s FOIA procedures, set forth in 5 C.F.R. part 294,
OPM-OIG shall make a reasonable effort to notify Medco prior to any release by
OPM-OIG of information submitted by Medco pursuant to its obligations under this
CIA and identified upon submission by Medco as trade secrets, or information
that is commercial or financial and privileged or confidential, under the FOIA
rules. With respect to such releases, Medco shall have the rights set forth at 5
C.F.R. § 294.112.

X. BREACH AND DEFAULT PROVISIONS

Medco is expected to fully and timely comply with all of its CIA obligations. As
between HHS-OIG and OPM-OIG, HHS-OIG will be responsible for determinations
regarding Medco’s compliance with the CIA obligations and determinations
regarding whether to seek stipulated monetary penalties or exclusion for a
breach of the CIA obligations. As set forth in Section X.F below, Medco agrees
that a finding of material breach by HHS-OIG (or by an HHS ALT or the HHS DAB if
applicable) constitutes an independent basis for OPM to debar Medco from
participation in the Federal Employee Health Benefits Program (FEHBP). The
remedies available to HHS-OIG under this Section X do not preempt or limit any
actions that OPM may take against Medco under applicable authorities.

A. Stipulated Penalties for Failure to Comply with Certain Obligations. As a
contractual remedy, Medco and HHS-OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.

1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Medco fails to establish and
implement any of the following obligations as described in Section III:

 

  a. a Compliance Officer;

 

  b. a Compliance Committee

 

  c. a written Code of Conduct;

 

  d. written Policies and Procedures;

Medco CIA

 

31



--------------------------------------------------------------------------------

  e. the training of Covered Persons;

 

  f. the Arrangements Procedures and/or Focus Arrangements Requirements
described in Sections III.D.l and III.D.2;

 

  g. a Disclosure Program;

 

  h. Ineligible Persons screening and removal requirements; and

 

  i. Notification of Government investigations or legal proceedings.

2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Medco fails to engage an IRO,
as required in Section III.E and Appendix B.

3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Medco fails to submit the
Implementation Report or the Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.

4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Medco fails to submit the
annual Focus Arrangements Review Report and Unallowable Cost Review Report, if
applicable, in accordance with the requirements of Section III.E.

5. A Stipulated Penalty of $1,500 for each day Medco fails to grant access to
the information or documentation as required in Section VII. (This Stipulated
Penalty shall begin to accrue on the date Medco fails to grant access.)

6. A Stipulated Penalty of $5,000 for each false certification submitted by or
on behalf of Medco as part of its Implementation Report, Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.

7. A Stipulated Penalty of $1,000 for each day Medco fails to comply fully and
adequately with any obligation of this CIA. HHS-OIG shall provide notice to
Medco, stating the specific grounds for its determination that Medco has failed
to comply fully

Medco CIA

 

32



--------------------------------------------------------------------------------

and adequately with the CIA obligation(s) at issue and steps Medco shall take to
comply with the CIA. (This Stipulated Penalty shall begin to accrue 10 days
after Medco receives this notice from HHS-OIG of the failure to comply.) A
Stipulated Penalty as described in this Subsection shall not be demanded for any
violation for which HHS-OIG has sought a Stipulated Penalty under Subsections
1-6 of this Section.

B. Timely Written Requests for Extensions. Medco may, in advance of the due
date, submit a timely written request for an extension of time to perform any
act or file any notification or report required by this CIA. Notwithstanding any
other provision in this Section, if HHS-OIG grants the timely written request
with respect to an act, notification, or report, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until one day after Medco fails to meet the revised deadline set by
HHS-OIG. Notwithstanding any other provision in this Section, if HHS-OIG denies
such a timely written request, Stipulated Penalties for failure to perform the
act or file the notification or report shall not begin to accrue until three
business days after Medco receives HHS-OIG’s written denial of such request or
the original due date, whichever is later. A “timely written request” is defined
as a request in writing received by HHS-OIG at least five business days prior to
the date by which any act is due to be performed or any notification or report
is due to be filed.

C. Payment of Stipulated Penalties.

1. Demand Letter. Upon a finding that Medco has failed to comply with any of the
obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, HHS-OIG shall notify Medco of: (a) Medco’s failure to
comply; and (b) HHS-OIG’s exercise of its contractual right to demand payment of
the Stipulated Penalties (this notification is referred to as the “Demand
Letter”). Such a Demand Letter shall specifically state the conduct that the
HHS-OIG contends constitutes the basis for imposing the Stipulated Penalty.

2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Medco shall either: (a) cure the breach to HHS-OIG’s satisfaction and
pay the applicable Stipulated Penalties; or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute HHS-OIG’s determination of
noncompliance, pursuant to the agreed upon provisions set forth below in Section
X.E. In the event Medco elects to request an ALJ hearing, the Stipulated
Penalties shall continue to accrue until Medco cures, to HHS-OIG’s satisfaction,
the alleged breach in dispute. Failure to

Medco CIA

 

33



--------------------------------------------------------------------------------

respond to the Demand Letter in one of these two manners within the allowed time
period shall be considered a material breach of this CIA and shall be grounds
for exclusion under Section X.D.

3. Form of Payment. Payment of the Stipulated Penalties shall be made by
certified or cashier’s check, payable to: “Secretary of the Department of Health
and Human Services,” and submitted to HHS-OIG at the address set forth in
Section VI.

4. Independence from Material Breach Determination. Except as set forth in
Section X.D.l.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for HHS-OIG’s decision that Medco has
materially breached this CIA, which decision shall be made at HHS-OIG’s
discretion and shall be governed by the provisions in Section X.D, below.

D. Exclusion for Material Breach of this CIA.

1. Definition of Material Breach. A material breach of this CIA means:

 

  a. a failure by Medco to report a Reportable Event, take corrective action,
and make the appropriate refunds, as required in Section III.I;

 

  b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;

 

  c. a failure to respond to a Demand Letter concerning the payment of
Stipulated Penalties in accordance with Section X.C; or

 

  d. a failure to engage and use an IRO in accordance with Section III.D.

2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Medco constitutes an independent basis for
Medco’s exclusion from participation in the Medicare, Medicaid, and other
Federal health care programs. Upon a determination by HHS-OIG that Medco has
materially breached this CIA and that exclusion is the appropriate remedy,
HHS-OIG shall notify Medco in writing of: (a) Medco’s material breach; and
(b) HHS-OIG’s intent to exercise its contractual right to impose exclusion (this
notification is hereinafter referred to as the “Notice of Material Breach and
Intent to Exclude”).

Medco CIA

 

34



--------------------------------------------------------------------------------

3. Opportunity to Cure. Medco shall have 30 days from the date of receipt of the
Notice of Material Breach and Intent to Exclude to demonstrate to HHS-OIG’s
satisfaction that:

 

  a. Medco is in compliance with the obligations of the CIA cited by HHS-OIG as
being the basis for the material breach;

 

  b. the alleged material breach has been cured; or

 

  c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) Medco has begun to take action to cure the material breach; (ii) Medco
is pursuing such action with due diligence; and (iii) Medco has provided to
HHS-OIG a reasonable timetable for curing the material breach.

4. Exclusion Letter. If, at the conclusion of the 30-day period, Medco fails to
satisfy the requirements of Section X.D.3, HHS-OIG may exclude Medco from
participation in the Federal health care programs. HHS-OIG shall notify Medco in
writing of its determination to exclude Medco (this letter shall be referred to
hereinafter as the “Exclusion Letter”). Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Medco’s receipt of the Exclusion Letter. The exclusion shall
have national effect and shall also apply to all other Federal procurement and
nonprocurement programs. Reinstatement to program participation is not
automatic. After the end of the period of exclusion, Medco may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.

E. Dispute Resolution.

1. Review Rights. Upon HHS-OIG’s delivery to Medco of its Demand Letter or of
its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, Medco shall be afforded certain
review rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f)
and 42 C.F.R. Part 1005 as if they applied to the Stipulated Penalties or
exclusion sought pursuant to

Medco CIA

 

35



--------------------------------------------------------------------------------

this CIA. Specifically, HHS-OIG’s determination to demand payment of Stipulated
Penalties or to seek exclusion shall be subject to review by an HHS ALJ and, in
the event of an appeal, the HHS Departmental Appeals Board (DAB), in a manner
consistent with the provisions in 42 C.F.R. § 1005.2-1005.21. Notwithstanding
the language in 42 C.F.R. § 1005.2(c), the request for a hearing involving
Stipulated Penalties shall be made within 10 days after receipt of the Demand
Letter and the request for a hearing involving exclusion shall be made within 25
days after receipt of the Exclusion Letter.

2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Medco was in full and timely compliance with the obligations of this
CIA for which HHS-OIG demands payment; and (b) the period of noncompliance.
Medco shall have the burden of proving its full and timely compliance and the
steps taken to cure the noncompliance, if any. HHS-OIG shall not have the right
to appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with HHS-OIG with regard to a finding of a breach of this CIA and
orders Medco to pay Stipulated Penalties, such Stipulated Penalties shall become
due and payable 20 days after the ALJ issues such a decision unless Medco
requests review of the ALJ decision by the DAB. If the ALJ decision is properly
appealed to the DAB and the DAB upholds the determination of HHS-OIG, the
Stipulated Penalties shall become due and payable 20 days after the DAB issues
its decision.

3. Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:

 

  a. whether Medco was in material breach of this CIA;

 

  b. whether such breach was continuing on the date of the Exclusion Letter; and

 

  c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Medco had begun to take action to cure the material
breach within that period; (ii) Medco has pursued and is pursuing such action
with due diligence; and (iii) Medco provided to HHS-OIG within that period a
reasonable timetable for curing the material breach and Medco has followed the
timetable.

Medco CIA

 

36



--------------------------------------------------------------------------------

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to HHS-OIG, or, if the ALJ rules for Medco, only after a
DAB decision in favor of HHS-OIG. Medco’s election of its contractual right to
appeal to the DAB shall not abrogate HHS-OIG’s authority to exclude Medco upon
the issuance of an ALJ’s decision in favor of HHS-OIG. If the ALJ sustains the
determination of HHS-OIG and determines that exclusion is authorized, such
exclusion shall take effect 20 days after the ALJ issues such a decision,
notwithstanding that Medco may request review of the ALJ decision by the DAB. If
the DAB finds in favor of HHS-OIG after an ALJ decision adverse to HHS-OIG, the
exclusion shall take effect 20 days after the DAB decision. Medco shall waive
its right to any notice of such exclusion if a decision upholding the exclusion
is rendered by the ALJ or DAB. If the DAB finds in favor of Medco, Medco shall
be reinstated effective on the date of the original exclusion.

4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.

F. Debarment for Material Breach of this CIA.

The parties agree that a material breach of this CIA by Medco constitutes an
independent basis for Medco’s debarment from participation in the FEHBP.
Therefore, if HHS-OIG determines that Medco has materially breached this CIA and
that exclusion is the appropriate remedy, and HHS-OIG excludes Medco under
Section X.D.4, Medco agrees that OPM may debar it from participation in FEHBP.
In such a case, OPM-OIG shall notify Medco in writing of its determination to
debar Medco (this letter shall be referred to hereinafter as the “Debarment
Letter”.) The debarment shall go into effect 30 days after the date of Medco’s
receipt of the Debarment Letter.

If Medco seeks a review of HHS-OIG’s determination to exclude Medco for a
material breach pursuant to Section X.E., and the ALJ or the DAB, as applicable,
find in favor of HHS-OIG, Medco agrees that OPM may debar it from participation
in FEHBP. In such a case, the debarment shall go into effect 20 days after the
ALJ or DAB, as applicable, finds in favor of HHS-OIG.

Medco CIA

 

37



--------------------------------------------------------------------------------

XL. EFFECTIVE AND BINDING AGREEMENT

Consistent with the provisions in the Settlement Agreements pursuant to which
this CIA is entered, Medco and OIG agree as follows:

A. This CIA shall be binding on the successors, assigns, and transferees of
Medco;

B. This CIA shall become final and binding on the Effective Date;

C. Any modifications to this CIA shall be made with the prior written consent of
the parties to this CIA;

D. OIG may agree to a suspension of Medco’s obligations under the CIA in the
event of Medco’s cessation of participation in Covered Federal Programs. If
Medco withdraws from participation in Covered Federal Programs and is relieved
of its CIA obligations by OIG, Medco shall notify OIG at least 30 days in
advance of Medco’s intent to reapply as a participating provider or supplier
with any Covered Federal Program or to enter into a contract with any FEHBP
carrier. Upon receipt of such notification, OIG shall evaluate whether the CIA
should be reactivated or modified;

E. The undersigned Medco signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA; and

F. This CIA may be executed in counterparts, each of which shall constitute an
original and all of which taken together shall constitute one and the same
agreement. Facsimiles of signatures shall constitute acceptable binding
signatures for purposes of this CIA.

Medco CIA

 

38



--------------------------------------------------------------------------------

ON BEHALF OF MEDCO HEALTH SOLUTIONS, INC.

 

/s/ Elizabeth S. Ferguson

   

20 October 2006

Elizabeth S. Ferguson     DATE Vice President, Litigation     and Government
Programs    

/s/ William McDaniels

   

October 20, 2006

William McDaniels, Esq.     DATE Counsel for Medco    

Medco CIA

 

39



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

/s/ Gregory E. Demske

     

10/23/06

Gregory E. Demske     DATE Assistant Inspector General for Legal Affairs    
Office of Inspector General     U.S. Department of Health and Human Services    

Medco CIA

 

40



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE OFFICE OF PERSONNEL MANAGEMENT

 

/s/ J. David Cope

   

10/20/2006

J. David Cope     DATE

Debarring Official

   

Office of Inspector General

   

U.S. Office of Personnel Management

   

 

41



--------------------------------------------------------------------------------

APPENDIX A

ARRANGEMENTS DATABASE

Medco shall create and maintain an Arrangements Database to track all new and
existing Focus Arrangements in order to ensure that each Focus Arrangement does
not violate the Anti-Kickback Statute, the Public Contract Anti-Kickback Act, or
the Stark Law. The Arrangements Database shall contain certain information to
assist Medco in evaluating whether each Focus Arrangement violates the
Anti-Kickback Statute, the Public Contract Anti-Kickback Act, or the Stark Law,
including but not limited to the following:

1. Each party involved in the Focus Arrangement;

2. The type of Focus Arrangement (e.g., physician employment contract, medical
directorship, lease agreement);

3. The term of the Focus Arrangement, including the effective and expiration
dates and any automatic renewal provisions;

4. The amount of compensation to be paid pursuant to the Focus Arrangement and
the means by which compensation is paid;

5. The methodology for determining the compensation under the Focus
Arrangements, including the methodology used to determine the fair market value
of such compensation;

6. Whether the amount of compensation to be paid pursuant to the Focus
Arrangement is determined based on the volume or value of referrals between the
parties;

7. Whether each party has fulfilled the requirements of Section III.D.2; and

8. Whether the Focus Arrangement satisfies the requirements of an Anti-Kickback
Statute safe harbor and/or a Stark Law exception or safe harbor, as applicable.



--------------------------------------------------------------------------------

APPENDIX B

INDEPENDENT REVIEW ORGANIZATION

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.

A. IRO Engagement.

Medco shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and/or objective
fashion, as set forth in Paragraph D. Within thirty (30) days after OIG receives
written notice of the identity of the selected IRO, OIG will notify Medco if the
IRO is unacceptable. Absent notification from OIG that the IRO is unacceptable,
Medco may continue to engage the IRO.

If Medco engages a new IRO during the term of the CIA, this IRO shall also meet
the requirements of this Appendix. If a new IRO is engaged, Medco shall submit
the information identified in Section V.A.8 to OIG within 30 days of engagement
of the IRO. Within 30 days after OIG receives written notice of the identity of
the selected IRO, OIG will notify Medco if the IRO is unacceptable. Absent
notification from OIG that the IRO is unacceptable, Medco may continue to engage
the IRO.

B. IRO Qualifications.

The IRO shall:

1. assign individuals to conduct the Arrangements Review and, if applicable,
Unallowable Cost Review engagements who have expertise in the requirements of
the reviews being performed and in the general requirements of the applicable
Federal health care program(s);

2. assign individuals to design and select the Arrangements Review sample who
are knowledgeable about the appropriate statistical sampling techniques; and

3. have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.



--------------------------------------------------------------------------------

C. IRQ Responsibilities.

The IRQ shall:

1. perform each Arrangements Review and, if applicable, Unallowable Cost Review
in accordance with the specific requirements of the CIA;

2. follow all applicable Medicare, Medicaid and other Federal health care
programs rules and guidelines in making assessments in the Arrangements Review;

3. if in doubt of the application of a particular Medicare, Medicaid or other
Federal health care programs, policy or regulation, request clarification from
the appropriate authority;

4. respond to all OIG inquires in a prompt, objective, and factual manner; and

5. prepare timely, clear, well-written reports that include all the information
required by Appendix A.

D. IRQ Independence/Objectivity.

The IRQ must perform the Arrangements Review in a professionally independent
and/or objective fashion, as appropriate to the nature of the engagement, taking
into account any other business relationships or engagements that may exist
between the IRQ and Medco.

E. IRQ Removal/Termination.

1. Provider. If Medco terminates its IRO during the course of the engagement,
Medco must submit a notice explaining its reasons to OIG no later than 30 days
after termination. Medco must engage a new IRO in accordance with Paragraph A of
this Appendix.

2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO does
not possess the qualifications described in Paragraph B, is not independent
and/or objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Medco to engage a new IRO in accordance with Paragraph A of this
Appendix.

Prior to requiring Medco to engage a new IRO, OIG shall notify Medco of its
intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Medco may request a
meeting with OIG to discuss any aspect of the IRO’s qualifications, independence
or performance of its



--------------------------------------------------------------------------------

responsibilities and to present additional information regarding these matters.
Medco shall provide any additional information as may be requested by OIG under
this Paragraph in an expedited manner. OIG will attempt in good faith to resolve
any differences regarding the IRO with Medco prior to requiring Medco to
terminate the IRO. However, the final determination as to whether or not to
require Medco to engage a new IRO shall be made at the sole discretion of OIG.



--------------------------------------------------------------------------------

OVERPAYMENT REFUND

TO BE COMPLETED BY MEDICARE CONTRACTOR

Date:                                             

Contractor Deposit Control #                                         Date of
Deposit:                                                  

Contractor Contact Name:                                       
                                 Phone #                                        
                            

Contractor Address:                                      
                                        
                                        
                                               

Contractor Fax:

TO BE COMPLETED BY PROVIDER/PHYSICIAN/SUPPLIER

Please complete and forward to Medicare Contractor. This form, or a similar
document containing the following information, should accompany every voluntary
refund so that receipt of check is properly recorded and applied.

PROVIDER/PHYSICIAN/SUPPLIERNAME                                 
                                        
                                                

ADDRESS                                     
                                        
                                        
                                                            

PROVIDER/PHYSICIAN/SUPPLIER #                                             CHECK
NUMBER#                                                    

CONTACT PERSON:                                       
                                     PHONE
#                                                                 AMOUNT

OF CHECK $                                     CHECK
DATE                                         

REFUND INFORMATION

For each Claim, provide the following:

Patient Name                                       
                                        
                                          HIC
#                                                               

Medicare Claim Number                                       
                         Claim Amount Refunded
$                                             

Reason Code for Claim Adjustment:             (Select reason code from list
below. Use one reason per claim)

(Please list all claim numbers involved. Attach separate sheet, if necessary)

 

Note: If Specific Patient/HIC/Claim #/Claim Amount data not available for all
claims due to Statistical Sampling, please indicate methodology and formula used
to determine amount and                            reason           
                                                      for
overpayment:                                     
                                        
                                        
                                                            

For Institutional Facilities Only:

Cost Report Year(s)                                         
                        

(If multiple cost report years are involved, provide a breakdown by amount and
corresponding cost report year.)

For OIG Reporting Requirements:

Do you have a Corporate Integrity Agreement with
OIG?                    Yes                    No

Reason Codes:

 

Billing/Clerical Error    MSP/Other Paver Involvement    Miscellaneous 01 -
Corrected Date of Service    08 - MSP Group Health Plan Insurance    13 -
Insufficient Documentation 02 - Duplicate    09 - MSP No Fault Insurance    14 -
Patient Enrolled in an HMO 03 - Corrected CPT Code    10 - MSP Liability
Insurance    15 - Services Not Rendered 04 - Not Our Patient(s)    11 - MSP,
Workers Comp.(Including    16 - Medical Necessity 05 - Modifier Added/Removed   
            Black Lung    17 - Other (Please Specify) 06 - Billed in Error    12
- Veterans Administration                                     
                            07 - Corrected CPT Code      

appendix c..wpd